Title: John Adams to Wilhem & Jan Willink and Nicolaas & Jacob van Staphorst, 10 Jan. 1786
From: Adams, John
To: Van Staphorst, Jacob,Van Staphorst, Nicholas,Willink, Wilhem,Willink, Jan


          
            
              Gentlemen
            
            

              Grosvenor square

               Jany. 10. 1786
            
          

          I am honoured with your Letter of the 23d of Decr. and remember very well my giving the
            Credit for a 1000£—It was to pay for swords medals &c for officers,
            which Coll. Humphries had orders from Congress & their Financier to have made—I
            informed you of it at the same time—I only gave the power to Mr. Jefferson to draw for the Money as Humphry might want it, in order to
            multiply the checks—This Credit stands very well—
          You will please to advertise for the payment of the Interest as you
            propose.
          On the 9th. of this month I accepted a
            Bill of John Ledyard on me at 60 Day’s sight for twelve Guineas in favour of Mr. Grand dated Paris Decr. 29.
            1785—indorsed by Mr. Grand to Louis Tessier. certified by
              Mr. Jefferson to be drawn by order of John Lamb expressed
            in a Letter in Mr. Jeffersons possession—on the 10th. of this month I drew a Bill on Messrs. C & R Buller in favour of Coll. Smith for 150£ sterling
            to pay for a sword for the [Baron] De Steuben according to the order of Congress
            & the Board of War—
          I think I have informed you before that I have accepted Bills of
              Mr. Barclay as far as No.
            12.—Late as it is I wish you Gentlemen the Compliments of the Season & have the
            honor to be with much esteem / Your &c

          
            
              J. A
            
          
        